ORDER
PER CURIAM.
Casey Peebles (Defendant)'appeals from the judgment entered following his jury convictions for second degree burglary, section 569.170, RSMo 1994, and misdemeanor stealing, section 570.030, RSMo Cum.Supp.1997. On appeal, Defendant . challenges the sufficiency of the evidence to support his convictions.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. Further, we find sufficient evidence from which a reasonable juror could find Defendant guilty beyond a reasonable doubt. State v. Dulany, 781 S.W.2d 52, 55 (Mo. banc 1989). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).